NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 GILDARDO VAZQUEZ-MENDEZ,                        Nos. 14-71255
                                                      15-72521
                  Petitioner,

   v.                                            Agency No. A200-705-932

 LORETTA E. LYNCH, Attorney General,
                                                 MEMORANDUM*
                  Respondent.

                       On Petition for Review of Orders of the
                           Board of Immigration Appeals

                            Submitted October 25, 2016**

Before:       LEAVY, SILVERMAN, and GRABER, Circuit Judges.

        In these consolidated petitions for review, Gildardo Vazquez-Mendez, a

native and citizen of Mexico, petitions for review of the Board of Immigration

Appeals’ (“BIA”) orders dismissing his appeal from an immigration judge’s order

denying his motion to reopen removal proceedings conducted in absentia, and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his subsequent motion to reopen. We have jurisdiction under 8 U.S.C. §

1252. We review for abuse of discretion the denial of a motion to reopen, and

review de novo constitutional claims. Hernandez-Velasquez v. Holder, 611 F.3d
1073, 1077 (9th Cir. 2010). We deny the petitions for review.

      The agency did not abuse its discretion in denying Vazquez-Mendez’s first

motion to reopen his in absentia removal order, where written notice of the hearing

was served on his attorney of record. See 8 C.F.R. § 1003.23(b)(4)(iii)(A)(2); 8

C.F.R. § 1292.5(a) (permitting notice on alien’s attorney of record); Garcia v. INS,

222 F.3d 1208, 1209 (9th Cir. 2000) (notice to the attorney of record constitutes

notice to the alien).

      The BIA did not abuse its discretion or violate due process in denying

Vazquez-Mendez’s second motion to reopen, based on ineffective assistance of

counsel, for failure to establish prejudice, where he has not shown that the

documents submitted with his appeal to the BIA may have affected the outcome of

his proceedings. See Martinez-Hernandez v. Holder, 778 F.3d 1086, 1088 (9th

Cir. 2015) (to establish prejudice, “a petitioner must show counsel’s performance

was so inadequate that it may have affected the outcome of proceedings.”

(quotation marks and citations omitted)).

                                            2                        14-71255 & 15-72521
      In light of this disposition, we do not reach Vazquez-Mendez’s remaining

contentions regarding the alleged conduct of former counsel.

      PETITIONS FOR REVIEW DENIED.




                                        3                        14-71255 & 15-72521